DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 12, 13, 14, 20, 23, 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 5 recites “the transmitting” which is unclear which of the transmitting step of claim 1 it is referring to.
-Claims 8, 12, 13, 14, 20 recite “the communicating” which is unclear which step in claim 1 it is referring to.
-Claim 23 depends on itself claim 23 which is indefinite.
-Claim 29 recites “An apparatus for wireless communication at a user equipment (UE)”. All limitations are same as claim 25 which is a method claim at a base station.
Allowable Subject Matter
Claims 11-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, 19-22, 24, 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2021/0144723, hereinafter “Takahashi”) in view of Chai et al. (US 2022/0046716, hereinafter “Chai”), and further in view of Islam et al. (US 2018/0368126, hereinafter “Islam”).
For claims 1 and 22, Takahashi discloses A method of wireless communication at a user equipment (UE) (see Takahashi Figs. 9 and 10), the method comprising: 
transmitting, to a base station via a transmit beam (uplink transmit beam; see Takahashi par. 0199),  over a random access channel, a random access preamble (The terminal apparatus 1 that has received the NR-PDCCH order transmits a preamble for a random access to the base station apparatus 3 on a Physical Random Access Channel (PRACH). This transmitted preamble may be referred to as a random access preamble, message 1, or Msg 1; see Takahashi par. 0196 and Fig. 9); 
receiving, from the base station over the random access channel, a random access response based on the random access preamble (The base station apparatus 3 that has received a random access preamble generates a random access response including an uplink grant for indicating the terminal apparatus 1 to perform transmission, and transmits the generated random access response to the terminal apparatus 1 on a downlink PSCH. The random access response may be referred to as message 2 or Msg 2; see Takahashi par. 0200 and Fig. 9); 
receiving, from the base station, a downlink control signal that includes an SRS resource indicator (SRI) that indicates a selected transmit sub-beam in the plurality of transmit sub-beams that is associated with a corresponding SRS transmission in the plurality of SRS transmissions (The base station apparatus 3 transmits an SRS Resource Indicator (SRI) to the terminal apparatus 1. In this manner, the base station apparatus 3 notifies the terminal apparatus 1 of one or more resources on which the SRS is transmitted. One or more SRS resources are associated with at least one antenna port and/or one uplink transmit beam (which may be transmit spatial filter configuration or a precoder of the terminal apparatus 1). The terminal apparatus 1 that has received information of the SRI may determine an antenna port and/or an uplink transmit beam to be used for uplink transmission, based on the SRI; see Takahashi par. 0138); and 
receiving, from the base station via a refined receive sub-beam, downlink signaling based on quasi co-location (QCL) information corresponding to the SRI (a reference signal (for example, CSI-RS)
or Quasi Co-Location (QCL) assumption may be used for the terminal apparatus 1 to select the transmit beam for the base station apparatus 3; see Takahashi par. 0116-0122; antenna port used by the terminal apparatus 1 that has received the SRI information through the NR-PDCCH order for transmission of a random access preamble may be QCL with an antenna port associated with the SRS transmission resource indicated by the SRI information; see Takahashi par. 0186).
Takahashi does not explicitly discloses transmitting, to the base station via a plurality of transmit sub-beams, a plurality of sounding reference signal (SRS) transmissions based on the random access response.  Chai discloses transmitting, to the base station via a plurality of transmit sub-beams, a plurality of sounding reference signal (SRS) transmissions based on the random access response (the user equipment may send the first SRS on the at least two SRS resources by using at least two beams (which may also be referred to as at least two narrow beams… the user equipment may perform beam sweeping by using the at least two SRS resources associated with the PUSCH resource of random access, and the access network device may indicate the optimal beam by using the beam indication information in the random access response; see Chai par. 0139-0140, 0031). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chai's arrangement in Takahashi's invention to improve accuracy of receiving the SRS by the access network device, and power consumption for receiving the SRS by the access network device can be reduced (see Chai par. 0011).
Takahashi does not explicitly disclose the refined receive sub-beam corresponding to the selected transmit sub-beam. Islam discloses the refined receive sub-beam corresponding to the selected transmit sub-beam (The second set of beams 524, 525, 526 transmitted based on the indicated beam index may be considered a "fine" beam set or refinement beams… the UE 502 may transmit a second indication 565 to the BS 504 to indicate a best, preferred, or selected "fine" beam or refined beam; see Islam par. 0095-0096). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Islam's arrangement in Takahashi's invention to use beamforming to direct or concentrate wireless signals to the desired direction to form one or more beams and mitigate path loss and/or extend communication range (see Islam par. 0030).	
Specifically for claim 22, Takahashi discloses An apparatus for wireless communication at a user equipment (UE), the apparatus comprising: 
at least one processor; and 
a memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor, causes the apparatus to: (FIG. 14 is a schematic block diagram illustrating a configuration of the terminal apparatus 1 according to the present embodiment. As illustrated FIG. 14, the terminal apparatus 1 includes a radio transmission and/or reception unit 10 and a higher layer processing unit 14… The higher layer processing unit 14 includes a medium access control layer processing unit 15 and a radio resource control layer processing unit 16; see Takahashi par. 0215 and Fig. 14).
For claim 2, Takahashi discloses The method of claim 1, wherein each of the plurality of SRS transmissions comprises a same SRS transmission with a different spatial filter (One or more SRS resources are associated with at least one antenna port and/or one uplink transmit beam (which may be transmit spatial filter configuration or a precoder of the terminal apparatus 1); see Takahashi par. 0138, 0186).
For claim 3, the combination of Takahashi and Islam does not explicitly disclose The method of claim 1, wherein the communicating the plurality of SRS transmissions comprises transmitting, to the base station, each of the plurality of SRS transmissions with a different spatial filter within a beam width of the transmit beam. Chai discloses The method of claim 1, wherein the communicating the plurality of SRS transmissions comprises transmitting, to the base station, each of the plurality of SRS transmissions with a different spatial filter within a beam width of the transmit beam (the at least two beams may include two or more narrow beams. A narrow beam is relative to a wide beam, and a width of the narrow beam may be less than a width of the wide beam. The at least two beams may be transmit beams of the user equipment, to be specific, the at least two beams are beams used by a user to perform uplink transmission, and may also be referred to as uplink beams; see Chai par. 0144, 0140). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chai's arrangement in Takahashi's invention to improve accuracy of receiving the SRS by the access network device, and power consumption for receiving the SRS by the access network device can be reduced (see Chai par. 0011).
For claim 4, the combination of Takahashi and Islam does not explicitly disclose The method of claim 1, wherein the communicating the plurality of SRS transmissions comprises transmitting, to the base station via respective ones of the plurality of transmit sub-beams, each of the plurality of SRS transmissions on a different symbol within a same slot. Chai discloses The method of claim 1, wherein the communicating the plurality of SRS transmissions comprises transmitting, to the base station via respective ones of the plurality of transmit sub-beams, each of the plurality of SRS transmissions on a different symbol within a same slot (The time domain indication information of each SRS resource may be used to indicate at least one of the following information of the SRS resource: a time domain start position, a quantity of occupied symbols, or an occupied symbol position. In time domain, each SRS resource may occupy a plurality of consecutive OFDM symbols or may occupy a plurality of discrete OFDM symbols; see Chai par. 0129). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chai's arrangement in Takahashi's invention to improve accuracy of receiving the SRS by the access network device, and power consumption for receiving the SRS by the access network device can be reduced (see Chai par. 0011).
For claim 9, the combination of Takahashi and Islam does not explicitly disclose The method of claim 1, wherein: the plurality of transmit sub-beams have respective beam widths that cover at least in part a beam width of the transmit beam, and each of the respective beams widths of the plurality of transmit sub-beams is smaller than the beam width of the transmit beam. Chai discloses The method of claim 1, wherein: the plurality of transmit sub-beams have respective beam widths that cover at least in part a beam width of the transmit beam, and each of the respective beams widths of the plurality of transmit sub-beams is smaller than the beam width of the transmit beam (the at least two beams may include two or more narrow beams. A narrow beam is relative to a wide beam, and a width of the narrow beam may be less than a width of the wide beam. The at least two beams may be transmit beams of the user equipment, to be specific, the at least two beams are beams used by a user to perform uplink transmission, and may also be referred to as uplink beams; see Chai par. 0144). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chai's arrangement in Takahashi's invention to improve accuracy of receiving the SRS by the access network device, and power consumption for receiving the SRS by the access network device can be reduced (see Chai par. 0011).
For claim 19, Takahashi discloses The method of claim 1, wherein the receiving the downlink signaling comprises receiving a physical downlink shared channel (PDSCH) or a physical downlink control channel (PDCCH) with the refined receive beam on a resource that corresponds to the SRI (The base station apparatus 3 transmits an NR-PDCCH order to the terminal apparatus 1 on an NR-PDCCH, and indicates the terminal apparatus 1 to perform a random access procedure. Information indicated by the NR-PDCCH order may include preamble index information, mask index information, SRS Resource Indicator (SRI) information, synchronization signal block re-selection indication information (SS block Re-selection Indicator), random access configuration re-selection indication information (Random Access Configuration Re-selection Indicator), and/or CSI-RS selection indication information; see Takahashi par. 0178-0179).
For claim 20, Takahashi discloses The method of claim 1, wherein: 
the receiving the random access response comprises receiving, from the base station, an indication of a trigger condition associated with the random access preamble (Based on the received random access preamble, the base station apparatus 3 calculates a transmission timing difference between the terminal apparatus 1 and the base station apparatus 3, and then includes transmission timing adjustment information (Timing Advance Command) for adjusting the difference in message 2. The base station apparatus 3 includes a random access preamble identifier corresponding to the received random access preamble in message 2. The base station apparatus 3 transmits a Random Access-Radio Network Temporary Identity ((RA-RNTI): random access response identification information) for indicating a random access response addressed to the terminal apparatus 1 that has transmitted a random access preamble, on the downlink PCCH; see Takahashi par. 0200), and 
the communicating the plurality of SRS transmissions comprises transmitting the plurality of SRS transmissions when the trigger condition indicates that reception of the random access preamble at the base station is not satisfied (The terminal apparatus 1 receives a signal including information (NR-PDCCH order) indicating initiation of a random access procedure from the base station apparatus 3 (S1001). The terminal apparatus 1 detects information of an SRS resource (which may be SRI information, for example) from the received information indicating initiation of a random access procedure (S1002). The terminal apparatus 1 determines an antenna port to be used for transmission of a random access preamble, based on the detected information of an SRS resource (S1003). The terminal apparatus 1 transmits the random access preamble from the determined antenna port (S1004); see Takahashi par. 0207 and Fig. 10).
For claim 21, the combination of Takahashi and Chai does not explicitly disclose The method of claim 1, further comprising selecting the refined receive sub-beam from a plurality of receive sub-beams based on the selected transmit sub- beam. Islam discloses The method of claim 1, further comprising selecting the refined receive sub-beam from a plurality of receive sub-beams based on the selected transmit sub- beam (Based on one or more BRRSs received in the beams 524, 525, 526 of the fine beam set, the UE 502 may transmit a second indication 565 to the BS 504 to indicate a best, preferred, or selected "fine" beam or refined beam. In one example, the second indication 565 may use two (2) or more bits ( e.g., index value) to indicate the selected beam. For example, the UE 502 may transmit an indication 565 that indicates an index corresponding to the selected beam 525. The BS 504 may then transmit to the UE 502 using the selected beam 525 in subsequent beamformed communication; see Islam par. 0095-0096). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Islam's arrangement in Takahashi's invention to use beamforming to direct or concentrate wireless signals to the desired direction to form one or more beams and mitigate path loss and/or extend communication range (see Islam par. 0030).
For claim 24, Takahashi discloses The apparatus of claim 23, wherein the code further causes the apparatus to determine the QCL information from the SRI, the QCL information indicating that downlink signaling of the base station is quasi co-located with the corresponding SRS transmission (antenna port used by the terminal apparatus 1 that has received the SRI information through the NR-PDCCH order for transmission of a random access preamble may be QCL with an antenna port associated with the SRS transmission resource indicated by the SRI information; see Takahashi par. 0186).
For claims 26 and 30, Takahashi discloses The method of claim 25, further comprising: 
selecting one of the plurality of receive beams as a refined receive beam based on the one or more measurements of the plurality of uplink transmit sub-beams (a reference signal (for example, CSI-RS) or Quasi Co-Location (QCL) assumption may be used for the terminal apparatus 1 to select the transmit beam for the base station apparatus 3; see Takahashi par. 0116-0122; antenna port used by the terminal apparatus 1 that has received the SRI information through the NR-PDCCH order for transmission of a random access preamble may be QCL with an antenna port associated with the SRS transmission resource indicated by the SRI information; see Takahashi par. 0186); and 
receiving, from the UE via the refined receive beam, an uplink data signal (transmission and/or reception of the above five messages, the terminal apparatus 1 can establish synchronization with the base station apparatus 3, and can perform uplink data transmission to the base station apparatus 3; see Takahashi par. 0205).
Takahashi does not explicitly disclose wherein the refined receive beam corresponds to the selected one of the plurality of uplink transmit sub-beams that is indicated by the SRI. Islam discloses wherein the refined receive beam corresponds to the selected one of the plurality of uplink transmit sub-beams that is indicated by the SRI (The second set of beams 524, 525, 526 transmitted based on the indicated beam index may be considered a "fine" beam set or refinement beams… the UE 502 may transmit a second indication 565 to the BS 504 to indicate a best, preferred, or selected "fine" beam or refined beam; see Islam par. 0095-0096). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Islam's arrangement in Takahashi's invention to use beamforming to direct or concentrate wireless signals to the desired direction to form one or more beams and mitigate path loss and/or extend communication range (see Islam par. 0030).
For claim 27, Takahashi does not explicitly disclose The method of claim 25, wherein the receiving the plurality of SRS transmissions comprises receiving, from the UE, each of the plurality of SRS transmissions having a different spatial filter within a beam width of the uplink transmit beam. Chai discloses The method of claim 25, wherein the receiving the plurality of SRS transmissions comprises receiving, from the UE, each of the plurality of SRS transmissions having a different spatial filter within a beam width of the uplink transmit beam (the at least two beams may include two or more narrow beams. A narrow beam is relative to a wide beam, and a width of the narrow beam may be less than a width of the wide beam. The at least two beams may be transmit beams of the user equipment, to be specific, the at least two beams are beams used by a user to perform uplink transmission, and may also be referred to as uplink beams; see Chai par. 0144, 0140). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chai's arrangement in Takahashi's invention to improve accuracy of receiving the SRS by the access network device, and power consumption for receiving the SRS by the access network device can be reduced (see Chai par. 0011).
For claim 28, Takahashi does not explicitly disclose The method of claim 25, wherein the receiving the plurality of SRS transmissions comprises receiving, from the UE on respective ones of the plurality of uplink transmit sub-beams, each of the plurality of SRS transmissions having a different spatial filter on a different symbol within a same slot. Chai discloses The method of claim 25, wherein the receiving the plurality of SRS transmissions comprises receiving, from the UE on respective ones of the plurality of uplink transmit sub-beams, each of the plurality of SRS transmissions having a different spatial filter on a different symbol within a same slot (The time domain indication information of each SRS resource may be used to indicate at least one of the following information of the SRS resource: a time domain start position, a quantity of occupied symbols, or an occupied symbol position. In time domain, each SRS resource may occupy a plurality of consecutive OFDM symbols or may occupy a plurality of discrete OFDM symbols; see Chai par. 0129). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chai's arrangement in Takahashi's invention to improve accuracy of receiving the SRS by the access network device, and power consumption for receiving the SRS by the access network device can be reduced (see Chai par. 0011).
Claim(s) 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, Chai and Islam, and further in view of Zhang et al. (US 2020/0204316, hereinafter “Zhang Yi”).
For claim 5, the combination of Takahashi, Chai and Islam does not explicitly disclose The method of claim 4, wherein the transmitting comprises transmitting the plurality of SRS transmissions on different orthogonal frequency-division multiplexing (OFDM) symbols with different spatial filters. Zhang Yi discloses The method of claim 4, wherein the transmitting comprises transmitting the plurality of SRS transmissions on different orthogonal frequency-division multiplexing (OFDM) symbols with different spatial filters (the user equipment may transmit an SRS to a network entity, such as a gNB, via at least one of antenna switching or repetition using a resource group. The resource group may include a plurality of resources, such as OFDM symbols or any other transmission time slots. The resource group may be configured by the network entity or constructed based on a signaling indication received by the user equipment from the network entity. The user equipment may also be allowed to transmit periodic or aperiodic SRS for a selected one or more beams or beam pairs. The beam may be characterized by a user equipment Tx/Rx spatial filter assumption. Beam pairs may be characterized by both user equipment and network entity, such as gNB, Tx/Rx spatial filter assumption; see Zhang Yi par. 0028). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang Yi's arrangement in Takahashi's invention to benefit from an enhanced sounding reference signal transmission via antenna switching or repetition (see Zhang Yi par. 0001).
For claim 23, the combination of Takahashi, Chai and Islam does not explicitly disclose The apparatus of claim 23, wherein the communication of the plurality of SRS transmissions comprises to transmit, to the base station via respective ones of the plurality of transmit sub-beams, each of the plurality of SRS transmissions on a different symbol within a same slot, and wherein the transmission of each of the plurality of SRS transmissions comprises to transmit the plurality of SRS transmissions on different orthogonal frequency-division multiplexing (OFDM) symbols with different spatial filters. 
Chai discloses wherein the communication of the plurality of SRS transmissions comprises to transmit, to the base station via respective ones of the plurality of transmit sub-beams, each of the plurality of SRS transmissions on a different symbol within a same slot, and (The time domain indication information of each SRS resource may be used to indicate at least one of the following information of the SRS resource: a time domain start position, a quantity of occupied symbols, or an occupied symbol position. In time domain, each SRS resource may occupy a plurality of consecutive OFDM symbols or may occupy a plurality of discrete OFDM symbols; see Chai par. 0129). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chai's arrangement in Takahashi's invention to improve accuracy of receiving the SRS by the access network device, and power consumption for receiving the SRS by the access network device can be reduced (see Chai par. 0011).
Zhang Yi discloses wherein the transmission of each of the plurality of SRS transmissions comprises to transmit the plurality of SRS transmissions on different orthogonal frequency-division multiplexing (OFDM) symbols with different spatial filters (the user equipment may transmit an SRS to a network entity, such as a gNB, via at least one of antenna switching or repetition using a resource group. The resource group may include a plurality of resources, such as OFDM symbols or any other transmission time slots. The resource group may be configured by the network entity or constructed based on a signaling indication received by the user equipment from the network entity. The user equipment may also be allowed to transmit periodic or aperiodic SRS for a selected one or more beams or beam pairs. The beam may be characterized by a user equipment Tx/Rx spatial filter assumption. Beam pairs may be characterized by both user equipment and network entity, such as gNB, Tx/Rx spatial filter assumption; see Zhang  Yi par. 0028). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang Yi's arrangement in Takahashi's invention to benefit from an enhanced sounding reference signal transmission via antenna switching or repetition (see Zhang Yi par. 0001).
Claim(s) 6, 7, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, Chia and Islam, and further in view of Zhang et al. (US 2019/0159264, hereinafter “Zhang Yuanyuan”).
For claim 6, Takahashi discloses The method of claim 1, further comprising: 
receiving, from the base station over a physical broadcast channel, a plurality of synchronization signal blocks (SSBs) via respective ones of a plurality of receive beams (FIG. 8 illustrates a case where the terminal apparatus 1 receives two random access configuration information corresponding to two synchronization signal blocks. However, the terminal apparatus 1 may receive three or more random access configuration information corresponding to three or more synchronization signal blocks…a part of the random access configuration information may be information configured for each synchronization signal block, CSI-RS, or downlink transmit beam (transmit filter configuration of the base station apparatus 3); see Takahashi par. 0158-0159, 0015); 
The combination of Takahashi, Chai and Islam does not explicitly disclose obtaining one or more measurements of each of the plurality of SSBs by a beam sweep operation with the plurality of receive beams; and determining a beam pair indicating a pairing between one of the plurality of SSBs and one of the plurality of receive beams based on the one or more measurements.
Zhang Yuanyuan discloses obtaining one or more measurements of each of the plurality of SSBs by a beam sweep operation with the plurality of receive beams (during the beam measurement process, the BS 110 can repeat beam sweepings for a number of times equal to a number of UE Rx beams. During each beam sweeping, the BS Tx beams 111-116 can be successively transmitted to cover the cell. For each of the beam sweepings of the BS 110, the UE 120 can use one of the four Rx beams 121-124 to receive multiple transmissions corresponding to each BS Tx beams 111-116; see Zhang Yuanyuan par. 0034); and determining a beam pair indicating a pairing between one of the plurality of SSBs and one of the plurality of receive beams based on the one or more measurements (Each of the BS Tx beams 111-116, when transmitted, can carry a measurement reference signal (MRS), e.g. synchronization signal block (SSB) or channel state information RS (CSI-RS). From the local entity, each reference signal transmitted by the remote entity is considered as a Tx beam. In this way, all combinations of beam pairs between the Tx beams 111-116 and Rx beams 121-124 can be established and investigated; see Zhang Yuanyuan par. 0034-0036). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang Yuanyuan's arrangement in Takahashi's invention to use beamforming schemes to focus transmitted and/or received signal in a desired direction to compensate for unfavorable path loss (see Zhang Yuanyuan par. 0004). 
For claim 7, the combination of Takahashi, Chai and Islam does not explicitly disclose The method of claim 6, further comprising: selecting a first receive beam of the plurality of receive beams based on the one or more measurements, wherein the first receive beam corresponds to a downlink transmit beam carrying a first synchronization signal block (SSB) of the plurality of SSBs. Zhang Yuanyuan discloses The method of claim 6, further comprising: selecting a first receive beam of the plurality of receive beams based on the one or more measurements, wherein the first receive beam corresponds to a downlink transmit beam carrying a first synchronization signal block (SSB) of the plurality of SSBs (Based on the quality measurements, a best beam pair (or a preferred beam pair having a quality above a threshold) for downlink communication between the BS 110 and the UE 120 can be determined. Accordingly, a best BS Tx beam and a best UE Rx beam can accordingly be determined and known to the UE 120. The best BS Tx beam or the best UE Rx beam can correspond to the best beam pair with a highest quality, or the preferred beam pair with a quality above a threshold; see Zhang Yuanyuan par. 0034-0036). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang Yuanyuan's arrangement in Takahashi's invention to use beamforming schemes to focus transmitted and/or received signal in a desired direction to compensate for unfavorable path loss (see Zhang Yuanyuan par. 0004).
For claims 25 and 29, Takahashi discloses A method of wireless communication at a base station (see Takahashi Figs. 9 and 10), the method comprising: 
receiving, from a user equipment (UE) via an uplink transmit beam over a random access channel, a random access preamble (The terminal apparatus 1 that has received the NR-PDCCH order transmits a preamble for a random access to the base station apparatus 3 on a Physical Random Access Channel (PRACH). This transmitted preamble may be referred to as a random access preamble, message 1, or Msg 1; see Takahashi par. 0196 and Fig. 9); 
transmitting, to the UE over the random access channel, a random access response (The base station apparatus 3 that has received a random access preamble generates a random access response including an uplink grant for indicating the terminal apparatus 1 to perform transmission, and transmits the generated random access response to the terminal apparatus 1 on a downlink PSCH. The random access response may be referred to as message 2 or Msg 2; see Takahashi par. 0200 and Fig. 9); 
transmitting, to the UE, a downlink control signal that includes an SRS resource indicator (SRI) that indicates the selected one of the plurality of uplink transmit sub- beams that is associated with a corresponding SRS transmission in the plurality of SRS transmissions (The base station apparatus 3 transmits an SRS Resource Indicator (SRI) to the terminal apparatus 1. In this manner, the base station apparatus 3 notifies the terminal apparatus 1 of one or more resources on which the SRS is transmitted. One or more SRS resources are associated with at least one antenna port and/or one uplink transmit beam (which may be transmit spatial filter configuration or a precoder of the terminal apparatus 1). The terminal apparatus 1 that has received information of the SRI may determine an antenna port and/or an uplink transmit beam to be used for uplink transmission, based on the SRI; see Takahashi par. 0138).
Takahashi does not explicitly disclose receiving, from the UE via a plurality of receive beams, a plurality of sounding reference signal (SRS) transmissions on a plurality of uplink transmit sub-beams based on the random access response. Chai discloses receiving, from the UE via a plurality of receive beams, a plurality of sounding reference signal (SRS) transmissions on a plurality of uplink transmit sub-beams based on the random access response (the user equipment may send the first SRS on the at least two SRS resources by using at least two beams (which may also be referred to as at least two narrow beams… the user equipment may perform beam sweeping by using the at least two SRS resources associated with the PUSCH resource of random access, and the access network device may indicate the optimal beam by using the beam indication information in the random access response; see Chai par. 0139-0140, 0031). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chai's arrangement in Takahashi's invention to improve accuracy of receiving the SRS by the access network device, and power consumption for receiving the SRS by the access network device can be reduced (see Chai par. 0011);
The combination of Takahashi and Chai does not explicitly disclose obtaining one or more measurements of each of the plurality of uplink transmit sub-beams by a beam sweep operation with the plurality of receive beams. Zhang Yuanyuan discloses obtaining one or more measurements of each of the plurality of uplink transmit sub-beams by a beam sweep operation with the plurality of receive beams (during the beam measurement process, the BS 110 can repeat beam sweepings for a number of times equal to a number of UE Rx beams. During each beam sweeping, the BS Tx beams 111-116 can be successively transmitted to cover the cell. For each of the beam sweepings of the BS 110, the UE 120 can use one of the four Rx beams 121-124 to receive multiple transmissions corresponding to each BS Tx beams 111-116; see Zhang Yuanyuan par. 0034). 
The combination of Takahashi and Chai does not explicitly disclose selecting one of the plurality of uplink transmit sub-beams based on the one or more measurements. Zhang Yuanyuan discloses selecting one of the plurality of uplink transmit sub-beams based on the one or more measurements (Based on the quality measurements, a best beam pair (or a preferred beam pair having a quality above a threshold) for downlink communication between the BS 110 and the UE 120 can be determined. Accordingly, a best BS Tx beam and a best UE Rx beam can accordingly be determined and known to the UE 120. The best BS Tx beam or the best UE Rx beam can correspond to the best beam pair with a highest quality, or the preferred beam pair with a quality above a threshold; see Zhang Yuanyuan par. 0034-0036). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang Yuanyuan's arrangement in Takahashi's invention to use beamforming schemes to focus transmitted and/or received signal in a desired direction to compensate for unfavorable path loss (see Zhang Yuanyuan par. 0004); and
Specifically for claim 29, Takahashi discloses An apparatus for wireless communication at a user equipment (UE), the apparatus comprising: 
at least one processor; and 
a memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor, causes the apparatus to: (FIG. 15 is a schematic block diagram illustrating a configuration of the base station apparatus 3 according to the present embodiment. As illustrated FIG. 15, the base station apparatus 3 includes a radio transmission and/or reception unit 30 and a higher layer processing unit 34. The radio transmission and/or reception unit 30 includes an antenna unit 31, an RF unit 32, and a baseband unit 33. The higher layer processing unit 34 includes a medium access control layer processing unit 35 and a radio resource control layer processing unit 36; see Takahashi par. 0224 and Fig. 15).
Claim(s) 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, Chia, Islam and Zhang Yuanyuan, and further in view of Qian et al. (US 2017/0223744, hereinafter “Quian”).
For claim 8, the combination of Takahashi, Chai and Islam does not explicitly disclose The method of claim 6, wherein the communicating the random access preamble comprises transmitting, to the base station, a random access message 1 via the transmit beam having a first beam width that corresponds to a second beam width of the one of the plurality of receive beams. Qian discloses The method of claim 6, wherein the communicating the random access preamble comprises transmitting, to the base station, a random access message 1 via the transmit beam having a first beam width that corresponds to a second beam width of the one of the plurality of receive beams (When the transmitting of a certain preamble sequence is detected, the base station beam direction with the maximum receiving energy in reception of the preamble sequence and the corresponding base station beam direction angular deviation are determined. In the subsequent random access procedure, beams with a narrow beamwidth may be used as the transmitting beam and the receiving beam. For example, in an example as shown in FIG. 11, in the base station beam direction, a first beam width of 30° is used for reception of a preamble sequence and for correlation detection, and in the subsequent steps of random access, a narrower second beam width is used for transmitting a random access response signal; see Qian par. 0093). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Qian's arrangement in Takahashi's invention to effectively solve the performance associated problems of the random access procedure in the millimeter-wave system and improves the performance of the random access procedure in the millimeter-wave communication system, and finally achieves a goal of providing shorter access time delay and better access experience for users on the UE side (see Qian par. 0012).
For claim 10, Takahashi discloses The method of claim 1, wherein the random access preamble corresponds to a random access channel (RACH) message 1 (The terminal apparatus 1 that has received the NR-PDCCH order transmits a preamble for a random access to the base station apparatus 3 on a Physical Random Access Channel (PRACH). This transmitted preamble may be referred to as a random access preamble, message 1, or Msg 1; see Takahashi par. 0196 and Fig. 9) and the random access response corresponds to a RACH message 2 (The base station apparatus 3 that has received a random access preamble generates a random access response including an uplink grant for indicating the terminal apparatus 1 to perform transmission, and transmits the generated random access response to the terminal apparatus 1 on a downlink PSCH. The random access response may be referred to as message 2 or Msg 2; see Takahashi par. 0200 and Fig. 9), and 
The combination of Takahashi, Chai and Islam does not explicitly disclose further comprising transmitting, to the base station, a RACH message 3 with a beam width that corresponds to the selected transmit sub-beam in response to the RACH message 2. Qian discloses further comprising transmitting, to the base station, a RACH message 3 with a beam width that corresponds to the selected transmit sub-beam in response to the RACH message 2 (In step 3, the first UE adjusts the UE beam direction according to the random access response transmitted by the base station, and transmits an Msg3 by a UE beam with a narrow beam width; see Qian par. 0121, 0093). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Qian's arrangement in Takahashi's invention to effectively solve the performance associated problems of the random access procedure in the millimeter-wave system and improves the performance of the random access procedure in the millimeter-wave communication system, and finally achieves a goal of providing shorter access time delay and better access experience for users on the UE side (see Qian par. 0012).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, Chia and Islam, and further in view of Go et al. (US 2022/0225389, hereinafter “Go”).
For claim 18, Takahashi discloses The method of claim 1, further comprising determining the QCL information from the SRI, the QCL information indicating that downlink signaling of the base station is quasi co-located with the corresponding SRS transmission (antenna port used by the terminal apparatus 1 that has received the SRI information through the NR-PDCCH order for transmission of a random access preamble may be QCL with an antenna port associated with the SRS transmission resource indicated by the SRI information; see Takahashi par. 0186). 
The combination of Takahashi, Chai and Islam does not explicitly disclose wherein the QCL information indicates one of a plurality of QCL types, wherein the one of the plurality of QCL types corresponds to QCL Type D. Go discloses wherein the QCL information indicates one of a plurality of QCL types, wherein the one of the plurality of QCL types corresponds to QCL Type D (the base station may configure the UL RS(s)/channel(s) (e.g., SRS, SRS resource indicator) as the reference RS of the QCL Type-D component in the TCI state for indicating the reception beam of the DL RS(s )/channel(s) (e.g., PDCCH (DMRS), PDSCH (DMRS), or CSI-RS for CSI acquisition) to the UE; see Go par. 0314, 0317, 0321,0322). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Go's arrangement in Takahashi's invention to propose operations related to a beam indication for reception of a downlink signal (see Go par. 0004).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415